DETAILED ACTION
Claims 1-7, 10-16, 19 are pending. Claims 8-9, 17-18, 20 are cancelled. 
Priority: March 29, 2019
Assignee: AMD

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 10-16, 19 are allowed.
The following is an examiner’s statement of reasons for allowance. Claims 1, 10, 19 each contain the following limitations that distinguish the claims from the prior art:
“…a first processing unit configured to access a first memory that supports atomic operations and a second memory via an interface, wherein at least one of the second memory and the interface does not support atomicity of the atomic operations; 

	A related prior art is Duluk Jr. et al.(20140267334) where The method involves receiving virtual memory transactions from a processing unit. An attempt is made to execute the virtual memory transactions. A page fault concerning the virtual memory transactions is detected. The virtual memory transactions are stored in an iterative buffer. A stopped state, which prevents that the unit successively produces the virtual memory transactions until the page fault is overcome, is produced. The memory transactions and other virtual memory transactions, which are stored in the iterative buffer, are re-executed as soon as the page fault is overcome. The claims furthermore distinguish from the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132